


Exhibit 10.1








EXECUTION COPY






AMENDMENT NO. 1 TO FIRST AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT




This amendment no. 1 to FIRST AMENDED AND RESTATED Receivables Purchase
Agreement (this “Amendment”) is entered into as of September 21, 2012, by and
among Meredith Funding Corporation, a Delaware corporation (“Seller”), Meredith
Corporation, an Iowa corporation (“Meredith”), as initial Servicer (the
Servicer, together with Seller, the “Seller Parties” and each, a “Seller
Party”), JPMorgan Chase Bank, N.A. (in its individual capacity as the sole
“Financial Institution”), Falcon Asset Securitization Company LLC (the
“Conduit”, and together with the sole Financial Institution, the “Purchasers”),
and JPMorgan Chase Bank, N.A., as agent (together with its successors and
assigns hereunder, the “Agent”), with respect to that certain First Amended and
Restated Receivables Purchase Agreement among the parties hereto dated as of
April 25, 2011 (the “Existing Agreement”).
W I T N E S S E T H :
WHEREAS, the Seller Parties, the Purchasers and the Agent are parties to the
Existing Agreement;
WHEREAS, Meredith, as guarantor (in such capacity, the “Guarantor”) has provided
the Parent Guarantee, dated as of April 25, 2011 (as amended, supplemented or
otherwise modified through the date hereof, the “Parent Guarantee”) to the
Agent, for the benefit of the Persons named therein in relation to the
obligations of the Seller under the Transaction Documents; and
WHEREAS, the parties desire to amend the Existing Agreement as hereinafter set
forth, and the Guarantor desires to ratify the Parent Guarantee.
NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:
1.Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Existing Agreement.
2.Amendments to Existing Agreement. The Existing Agreement is hereby amended as
follows:
2.1    The definition of “Regulatory Change” in Exhibit I of the Existing
Agreement is hereby deleted from Exhibit I of the Existing Agreement in its
entirety.
2.2    The following new definitions are inserted into Exhibit I of the Existing
Agreement in their appropriate alphabetical order:
““Change in Law” means the occurrence, after the First Amendment Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation




--------------------------------------------------------------------------------




or application thereof by any Governmental Authority or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.”.
““First Amendment Date” means September 21, 2012.”.
2.3    The definition of “Scheduled Termination Date” in Exhibit I of the
Existing Agreement is hereby amended and restated in its entirety to read as
follows:
““Scheduled Termination Date” means April 24, 2015.”.
2.4    Section 1.3 of the Existing Agreement is hereby amended to restate the
first two sentences thereof in their entirety as follows:
“Seller shall provide the Agent with at least three (3) Business Days' prior
written notice (each, a “Reduction Notice”) of any proposed reduction of
Aggregate Capital from Collections; provided that a Reduction Notice may be
given on the same day of a proposed reduction of Aggregate Capital if (x) Yield
is calculated based on the Alternate Base Rate with respect to such Aggregate
Capital and (y) the Seller makes such proposed reduction by 3:00 p.m., New York
City time. Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Capital shall occur
(which date shall comply with the required notice set forth in the preceding
sentence), and (ii) the amount of Aggregate Capital to be reduced which shall be
applied ratably to the Purchaser Interests of Conduit and the Financial
Institutions in accordance with the amount of Capital (if any) owing to Conduit,
on the one hand, and the amount of Capital (if any) owing to the Financial
Institutions (ratably, based on their respective Pro Rata Shares), on the other
hand (the “Aggregate Reduction”).”.
2.5    Section 6.1 of the Existing Agreement is hereby amended by deleting
“Amended” in clause (b) of the second sentence thereof.
2.6    Section 10.2(a) of the Existing Agreement is hereby amended and restated
in its entirety as follows:
“(a)    If, as a result of any Change in Law, any Funding Source shall be
charged any fee, expense or increased cost (i) that subjects any Funding Source
to any charge or withholding on or with respect to any Funding Agreement or a
Funding Source's obligations under a Funding Agreement, or on or with respect to
the Receivables, or changes the basis of taxation of payments to any Funding
Source of any amounts payable under any Funding Agreement (except for changes in
the rate of tax on the overall net income of a Funding Source or taxes excluded
by Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source's capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment calculated by reference




--------------------------------------------------------------------------------




to the amount of interests or loans held or interest received by it, then, upon
the later of (i) 15 Business Days after demand by the Agent and (ii) the next
succeeding Settlement Date, Seller shall pay to the Agent, for the benefit of
the relevant Funding Source, such amounts charged to such Funding Source or such
amounts to otherwise compensate such Funding Source for such increased cost or
such reduction.”
3.Representations and Warranties. In order to induce the Agent and the
Purchasers to enter into this Amendment, each of the Seller Parties and the
Guarantor, as applicable, hereby represents and warrants to the Agent and the
Purchasers that after giving effect to the amendments contained in Section 2
above, (a) no Termination Event or Potential Termination Event exists and is
continuing as of the Effective Date (as defined in Section 5 below), and (b)
each of such Seller Party's or Guarantor's, as applicable, representations and
warranties contained in Section 5.1 of the Existing Agreement and Section 5 of
the Parent Guarantee is true and correct as of the Effective Date.
4.Ratification of Parent Guarantee. The Guarantor hereby acknowledges and agrees
that, immediately after giving effect to this Amendment, the Parent Guarantee
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.
5.Effective Date. This Amendment shall become effective as of the date first
above written (the “Effective Date”) when the Agent has received the following:
(a)
counterparts of this Amendment, duly executed by the Seller Parties, the Agent
and the Purchasers or other evidence satisfactory to the Agent of the execution
and delivery of this Amendment by such parties;

(b)
counterparts of that certain fifth amended and restated fee letter, dated as of
the date hereof (the “A&R Fee Letter”) , among the Agent, the Conduit and the
Seller, duly executed by each of the parties thereto or other evidence
satisfactory to the Agent of the execution and delivery of the A&R Fee Letter by
such parties; and

(c)
payment in full of all applicable fees as specified in the A&R Fee Letter.

6.Ratification of Existing Agreement. The Existing Agreement, as modified
hereby, is hereby ratified, approved and confirmed in all respects.
7.Reference to Agreement. From and after the Effective Date hereof, each
reference in the Existing Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Existing
Agreement in any and all agreements, instruments, documents, notes, certificates
and other writings of every kind and nature shall be deemed to mean the Existing
Agreement, as modified by this Amendment.
8.Costs and Expenses. The Seller agrees to pay all costs, fees, and
out-of-pocket expenses incurred by the Agent in connection with the preparation,
execution and enforcement of this Amendment, including the reasonable fees of
the Agent's legal counsel, Mayer Brown LLP, within thirty (30) days of
presentation of a written invoice therefor.
9.CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
10.Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
<signature pages follow>




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Seller Parties, the Guarantor, the Purchasers and the
Agent have executed this Amendment as of the date first above written.
MEREDITH FUNDING CORPORATION, as a Seller Party


By:    /s/ Kevin M. Wagner                    
Name: Kevin M. Wagner
Title:     President






MEREDITH Corporation, as a Seller Party and as Guarantor


By:    /s/ Steven M. Cappaert                    
Name: Steven M. Cappaert
Title:     Corporate Controller






FALCON ASSET SECURITIZATION COMPANY LLC


By: JPMorgan Chase Bank, N.A., its attorney in fact


By:    /s/ Anthony A. Eastman                        
Name:    Anthony A. Eastman
Title:    Underwriter






JPMORGAN CHASE BANK, N.A, as a Financial Institution and as Agent


By:    /s/ Anthony A. Eastman                    
Name:    Anthony A. Eastman
Title:     Underwriter




